      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 1 of 20. PageID #: 73




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )   CASE NO.: 5:19CR409
                                                      )
                Plaintiff,                            )   JUDGE JOHN R. ADAMS
                                                      )
         v.                                           )
                                                      )
 BRADLEY NELSON,                                      )   UNITED STATES'
                                                      )   SENTENCING MEMORANDUM
                Defendant.                            )


       The United States of America, by its counsel, Justin E. Herdman, United States Attorney,

and Carol M. Skutnik, Assistant United States Attorney, respectfully submits this memorandum

setting forth the United States’ position regarding the sentencing of Bradley Nelson. For the

reasons set forth below and those to be articulated at the sentencing hearing, the United States

submits that a sentence of fifteen years is appropriate in this case.

                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney

                                                By:       /s/ Carol M. Skutnik
                                                          Carol M. Skutnik (OH: 0059704)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3785
                                                          (216) 522-8355 (facsimile)
                                                          Carol.Skutnik@usdoj.gov
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 2 of 20. PageID #: 74



I.     FACTUAL BACKGROUND

       To support its sentencing position, the United States offers the following summary of

Defendant Nelson’s conduct. The United States also refers the Court to the description included

in the Presentence Investigation Report (“PSR”). (R. 16: PSR, PageID 50-51).

       A.     THE CURRENT OFFENSE:

              1.      Ohio ICAC Discovered Nelson Was Uploading Child Pornography And
                      Referred The Investigation To The Cleveland Division Of Child
                      Exploitation Task Force (CETF), Canton RA.

       On May 6, 2019, while connected to the Internet in an online covert capacity, an

investigator with the Ohio ICAC was signed into an automated software program which operates

on the BitTorrent platform. The software program automates the process of browsing and

downloading files from a single source. The downloaded torrents are shared by a user over the

BitTorrent network. The software program searches the BitTorrent network for torrents with

infohash values of suspected child pornography.

       On that date, an individual using an IP address which was later identified as being

registered to Bradley Nelson, had and made available for sharing through the Bit Torrent

software one file of interest. The Ohio ICAC investigator successfully downloaded three partial

files which contained child pornography and described as follows:

              Video Title: 000036.avi: The partially downloaded video depicts a prepubescent
              female nude from the waist down lying on a bed. The hand of an unidentified
              subject is manipulating the vagina of the prepubescent female. The video
              transitions near the end and depicts an adult male placing his penis on the
              female’s vagina. The video is 10 minutes and 52 seconds in length.

              Video Title: 000044.avi: The partially downloaded video depicts a nude early
              pubescent female in the front seat of a vehicle. The video transitions and depicts
              the female engaging in oral to genital and genital to genital intercourse with an
              unidentified male subject. The video is 3 minutes and 1 second in length.




                                                2
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 3 of 20. PageID #: 75



               Video Title: 00056: The partially downloaded video depicts a nude prepubescent
               female lying on a bed. An adult female is depicted engaging in oral to genital
               intercourse with the prepubescent female. The adult female also digitally
               penetrates the vagina of the prepubescent female. The adult female then inserts
               purple beads into the vagina of the prepubescent female and then uses a vibrating
               sexual device on the outside of the female’s vagina. The original video length is
               33 minutes and 21 seconds.

       On May 30, 2019, Ohio ICAC reported the above conduct to the Federal Bureau of

Investigation, CETF. CETF Task Force Officers (“TFO”) interviewed Nelson.

               2. Nelson’s interview with TFO Allen and TFO Anschutz.

       On June 27, 2019, Nelson was interviewed by TFO Allen and TFO Anschutz. Nelson

reported living at his current location for approximately one year. The residence was rented by

his girlfriend’s mother and she permitted him to stay there with his girlfriend. Nelson admitted

to using Google Chrome and BitTorrent to download child pornography. He said he has the

“7zipper” application on his phone that he uses it to unzip the torrent files. Nelson provided

TFOs the password to his cellular telephone.

       Nelson reported he last viewed and downloaded child pornography one week prior to his

interview. He said he downloads files containing child pornography, views the files, masturbates

to them, and then deletes the programs. This explained why Nelson had such a small collection

of child pornography images despite his extensive downloading behavior.

       Nelson also acknowledged his previous attempted rape conviction in relation to a six year

old female.

               3. The Search Warrant

       On June 27, 2019, a federal search warrant was executed at Nelson’s residence. Several

items were seized including:

               LGMP 260 Smart Phone
               Custom Computer Tower



                                                 3
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 4 of 20. PageID #: 76



               Cell Phone/2 Flash Drives
               2 Flash Drives
               Phone Box, Receipt and SIM Card
               Magazines
               White Samsung Galaxy S III

               4. The Forensic Examination of Nelson’s Devices

       On July 2, 2019, TFO Michael Volpe created a forensic report of Nelson’s LGMP 260

Smart Phone. TFO Volpe then reviewed the images and videos contained within the report.

While conducting the review, TFO Volpe observed the following representative images of child

pornography:

               a.     Title: 1555411494054: The image depicted a nude prepubescent female
                      on her back on a bed. The female was using her hands to spread open her
                      vagina.

               b.     Title: 1555411494322: The image depicted a partially nude prepubescent
                      female down with her legs spread while placing a pen against her vagina.

       The computer tower seized from Nelson’s residence contained one Seagate 1TB hard

drive. On July 1, 2019, TFO created a forensic image of that hard drive and later ran a law

enforcement program to identify potential child pornography evidence. On July 9, 2019, a

review of the images and videos contained within the report revealed one video and seven

images depicting child pornography. Below is a sample of the files viewed by the TFO:

               a.     Title: f_002cdf; Image ID: 140328-0: The image depicted a prepubescent
                      female nude from the waist down. The female had inserted an unknown,
                      multicolor, item into her vagina.

               b.     Title: f_0031b0; Image ID: 140633-0: The image depicted a prepubescent
                      female with blonde hair engaging in oral to genital intercourse with a male
                      subject.

               c.     Title: f_333294; Image ID: 140835-0: A partial video depicted a
                      prepubescent female engaging in oral to genital intercourse with a male
                      subject.




                                                4
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 5 of 20. PageID #: 77



       On July 10, 2019, TFO created a forensic report from the carved images and videos that

were extracted from the Internet Evidence Finder Report in reference to the computer tower

seized from Nelson’s residence. Additional images viewed are described as follows:

               a.     Image ID: 41996-0: One image depicted a female approximately 10-13
                      years of age holding the penis of a male subject.

               b.     Image ID: 42923-0: One image depicted a nude prepubescent female with
                      her feet holding the penis of a male subject. The female’s legs are spread
                      and she is holding a sexual device in the shape of a penis on her vagina.

               c.     Image ID: 43356-0: One image depicted an adult female subject
                      spreading open the anus of a nude toddler female.

               d.     Image ID: 45894-0: One image depicted a partially nude prepubescent
                      female with her legs spread with an unknown object inserted in her
                      vagina.

       B.      PRIOR CONVICTION:

       In 2000, Nelson entered a guilty plea in Portage County Court of Common Pleas, Case

No.2000 CR 0277, to one count of Attempted Rape a felony in the second degree. (See

Attachment A: Order). The remaining charges were dismissed. (Id.). The original Indictment

charged Nelson with one count of Rape, in violation of O.R.C. 2907.02(A)(1)(b) and (B), a

felony in the first degree. (See Attachment B: Indictment). As to Count One, the language of the

original indictment read:

               Bradley J. Nelson, on or about August 1, 2000, in the County of Portage, State of
               Ohio [] did: Engage in sexual conduct with Jane Doe (d.o.b. 7/15/95), who is not
               the spouse of [Nelson], when Jane Doe is less than thirteen years of age; to wit,
               age 5, whether or not [Nelson] knows the age of Jane Doe.

(Id.). The Indictment also charged Nelson with three counts of gross sexual imposition, in

violation O.R.C. 2907.05(A)(4) and (B). The language of the original indictment read:

               Bradley J. Nelson, on or about August 1, 2000, in the County of Portage, State of
               Ohio [] did have sexual contact with Jane Doe (dob: 7/15/95), not the spouse of
               [Nelson], or cause Jane Doe, not the spouse of [Nelson], to have sexual contact



                                                5
        Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 6 of 20. PageID #: 78



                with [Nelson], when Jane Doe is less than thirteen years of age, whether or not
                [Nelson] knows the age of Jane Doe; to wit, age 5.

(Id.)

        At the change of plea hearing, the State of Ohio amended Count One of the Indictment to

Attempted Rape, in violation of O.R.C. §§ 2923.02 and 2907.02(A)(1)(b), a felony of the second

degree. (See Attachment A: Order). The remaining charges were dismissed. (Id.).

        Nelson pleaded guilty to attempted rape – an attempt to engage in “sexual conduct” with

a minor who was less than thirteen years of age. O.R.C. § 2907.01 defines sexual conduct as

“vaginal intercourse between a male and female; anal intercourse, fellatio, and cunnilingus

between persons regardless of sex, and, without privilege to do so, the insertion, however slight,

of any part of the body or any instrument, apparatus, or other object into the vaginal or anal

cavity of another. Penetration, however slight, is sufficient to complete vaginal or anal

intercourse.”

        The court found the minor victim, Nelson’s five year old baby sister, suffered emotional

harm and therefore, there was nothing to overcome the presumption of a prison sentence and

further – Nelson was not amenable to community control sanctions. (See Attachment A: Order).

Nelson was sentenced to three years in prison for the offense “Attempted Rape.” (Id.).

II.     APPLICABLE LEGAL STANDARDS

        A.      LEGAL PRECEDENT FOR GUIDELINE SENTENCE

        The United States’ request for a statutorily required minimum sentence of fifteen years in

this case is consistent with the law and research highlighting the danger posed by child

pornography offenders. Numerous courts have emphatically expressed the wretched

consequences of child pornography. In United States v. Goff, 501 F.3d 250, 259 (3rd Cir. 2007),

the Third Circuit noted:



                                                 6
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 7 of 20. PageID #: 79



       Children are exploited, molested, and raped for the prurient pleasure of [defendant] and
       others who support suppliers of child pornography. These small victims may rank as “no
       one else” in [defendant]’s mind, but they do indeed exist outside his mind. Their injuries
       and the taking of their innocence are far too real. There is nothing ‘casual’ or theoretical
       about the scars they will bear from being abused for [defendant]’s advantage.

The defendant in United States v. MacEwan, 445 F.3d 237, 249-50 (3rd Cir. 2006), tried to

downplay his receipt of child pornography by claiming that he was not a violent offender or a

trafficker of guns or drugs. The Third Circuit was not persuaded, reasoning as follows:

       Congress found that “where children are used in its production, child pornography
       permanently records the victim’s abuse, and its continued existence causes the child
       victims of sexual abuse continuing harm by haunting those children in future
       years.” Moreover, Congress found little distinction in the harm caused by a
       pedophile, be he a distributor or mere consumer in child pornography, because the
       mere “existence of and traffic in child pornographic images creates the potential for
       many types of harm in the community and presents a clear and present danger to
       all children.” Furthermore, “it inflames the desires of . . . pedophiles . . . who prey
       on children, thereby increasing the creation of and distribution of child pornography
       and the sexual abuse and exploitation of actual children who are victimized as a
       result of the existence and use of these materials.”

Id. (citations omitted); see also United States v. Duhon, 440 F.3d 711, 718-20 (5th Cir. 2006);

United States v. Yuknavich, 419 F.3d 1302, 1310 (11th Cir. 2005); United States v.

Grosenheider, 200 F.3d 321, 332-34 (5th Cir. 2000).

       This Court in United States v. Cunningham, 680 F. Supp. 2d 844, 847 (N.D. Ohio 2010),

affirmed 669 F.3d 723 (6th Cir. 2012), imposed a guideline sentence on a child pornography

defendant. In denying the defendant’s challenge to the legitimacy of the child pornography

guideline, the same one that applies to Nelson, the court reasoned:

       There can be no keener revelation of a society's soul than the way in which it treats
       its children. Given the current statistics surrounding child pornography, we are
       living in a country that is losing its soul.

       Child pornography is a vile, heinous crime. Mention the term to your average
       American and he responds with immediate disgust and a sense of unease. However,
       once it enters the legal system, child pornography undergoes sterilization. The
       sterilization goes far beyond properly removing emotion from sentencing decisions.



                                                 7
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 8 of 20. PageID #: 80



       Images are described in the most clinical sense. Victims all too often remain
       nameless. The only emotions on display are those of defendants, sorry that their
       actions were discovered by law enforcement.

       In United States v. Norris, 159 F.3d 926, 929-30 (5th Cir. 1998), cert. denied, 526 U.S.

1010 (1999), the defendant claimed that children depicted in child pornography are not

victimized by receipt. Rather, the defendant claimed that the victimization occurred solely when

the child pornography was produced. Id. The Fifth Circuit thoroughly repudiated that argument

as follows:

       Norris takes an unrealistically narrow view of the scope of harms experienced by
       the child victims of the child pornography industry. Unfortunately, the
       “victimization” of the children involved does not end when the pornographer’s
       camera is put away. The consumer, or end recipient, of pornographic materials
       may be considered to be causing the children depicted in these materials to suffer
       as a result of his actions in at least three ways.

       First, the simple fact that the images have been disseminated perpetuates the abuse
       initiated by the producer of the materials. “The materials produced are a permanent
       record of the children’s participation and the harm to the child is exacerbated by
       their circulation.” . . . The consumer who “merely” or “passively” receives or
       possesses child pornography directly contributes to this continuing victimization.

       Second, the mere existence of child pornography represents an invasion of the
       privacy of the child depicted. Both the Supreme Court and Congress have explicitly
       acknowledged that the child victims of child pornography are directly harmed by
       this despicable intrusion on the lives of the young and the innocent. . . . The
       recipient of child pornography obviously perpetuates the existence of the images
       received, and therefore the recipient may be considered to be invading the privacy
       of the children depicted, directly victimizing these children.

       Third, the consumer of child pornography instigates the original production of child
       pornography by providing an economic motive for creating and distributing the
       materials. As Congress put it in explicit factual findings:

                      The existence of and traffic in child pornographic images . . .
                      inflames the desires of child molesters, pedophiles and child
                      pornographers, thereby increasing the creation and distribution of
                      child pornography and the sexual abuse and exploitation of actual
                      children who are victimized as a result of the existence and use of
                      these materials[.]




                                                8
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 9 of 20. PageID #: 81



       Plainly, Congress has described a chicken-and-egg scenario in which it would be
       impossible to determine whether child pornographers or consumers of child
       pornography were initially responsible for the creation of the child pornography
       industry. The underlying point, however, is that there is no sense in distinguishing,
       as Norris has done, between the producers and consumers of child pornography.
       Neither could exist without the other. The consumers of child pornography
       therefore victimize the children depicted in child pornography by enabling and
       supporting the continued production of child pornography, which entails
       continuous direct abuse and victimization of child subjects.

Norris, 159 F.3d at 929-31 (emphasis in original) (citations omitted).

       B.      NELSON’S OBJECTIONS TO THE GUIDELINES CALCULATION

       On November 27, 2019, Nelson submitted two objections to the PSR. (R. 16: PSR at

PageID 65). First, Nelson argues the four-level enhancement for sadistic/masochistic conduct

does not apply. (Id.). Second, Nelson argues his prior conviction for attempted rape does not

qualify for an enhanced penalty under the statute. (Id.). Both of Nelson’s arguments fail.

               1.      Four-Level Enhancement Under 18 U.S.C. § 2G2.2(b)(4)

       18 U.S.C. § 2G2.2(b)(4) once covered only material that depicted “sadistic or masochistic

conduct or other depictions of violence.” United States v. Nichols, 2019 U.S. App. LEXIS

34649 *3 (6th Cir. 2019). In 2016, the Sentencing Commission amended that provision to

include material that depicted “sexual abuse or exploitation of an infant or toddler.” Id. The

provision now reads: “If the offense involved material that portrays (A) sadistic or masochistic

conduct or other depictions of violence; or (B) sexual abuse or exploitation of an infant or

toddler, increase by 4 levels.” Id. at *4. The PSR references at least one image of an adult

female spreading open the anus of a nude toddler female and since that image portrays sexual

abuse of a toddler, the enhancement is properly applied. (R. 16: PSR at PageID 65).

       In addition, Nelson possessed at least one video (000044.avi) which depicted a nude early

pubescent female in the front seat of a vehicle. The video transitions and depicts the female




                                                 9
     Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 10 of 20. PageID #: 82



engaging in oral to genital and genital to genital intercourse with an unidentified male subject.

The Sixth Circuit held in United States v. Fuller, 77 Fed. Appx. 371 (6th Cir. 2003) that because

the Guidelines do not define sadistic or masochistic, courts must look to the common meaning of

those terms to determine their application. Id. at 383. Accordingly, the Sixth Circuit has found

that “the enhancement is warranted when the offense involves the depiction of a sexual act that is

‘likely to cause pain in one so young.’” Id. at 384 (quoting United States v. Lyckman¸235 F.3d

234, 238-39 (5th Cir. 2000)). Penetrative sex between adults and prepubescent children is

indeed, inherently sadistic. United States v. Quinn, 257 Fed. Appx. 864, 867 (6th Cir. 2007).

       Nelson also possessed at least one video and two images that depicted vaginal penetration

of prepubescent minor females. “[I]mages displaying vaginal or anal penetration of a

prepubescent minor by either an adult male or a foreign object is likely to be painful and

constitutes sadistic conduct that justifies the enhancement.” Fuller, 77 Fed. Appx. 371, 384 (6th

Cir. 2003). Indeed, digital penetration and the insertion of purple beads into a minor females

vagina (Video 00056); insertion of an unknown, multicolor item into a minor female’s vagina

(Image ID 140328-0); and insertion of an unknown object into a minor female’s vagina

(ImageID 458984-0) meets the definition of sadistic and masochistic conduct and a four-level

enhancement is properly applied. Nelson’s objection does not dispute that the pictures found on

his electronic devices include images that portrayed sexual penetration of prepubescent girls that

would likely be painful. Nor does Nelson present a legal controversy about the definition of

sadistic conduct for purpose of the enhancement. Nelson’s objection is without merit.

               2.      Nelson’s Prior Conviction

       Nelson argues his prior conviction for “attempted” rape does not qualify as an

enhancement under the statute. (R. 16: PSR at PageID 65). When deciding whether a prior




                                                10
     Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 11 of 20. PageID #: 83



state-law conviction triggers an enhanced sentence under §§ 2252(b) or 2252A(b), the court

looks first to the “fact of conviction and the statutory definition of the prior offense.” Taylor v.

United States, 495 U.S. 575, 602 (1990); United States v. McGrattan, 504 F.3d 508, 611 (6th

Cir. 2007). If necessary, the court may also consider “the terms of the charging document, the

terms of a plea agreement or transcript of colloquy between the judge and the defendant in which

the factual basis for the plea was confirmed by the defendant, or to some comparable judicial

record of this information. Shepard v. United States, 544 U.S. 13, 26 (2005); McGrattan, 504

F.3d at 611.

       In order to determine whether Nelson’s state-court conviction triggers the sentence

enhancements set for in § 2252(b), the court must “compare the elements of the statute forming

the basis of the defendant’s conviction with the elements of the ‘generic’ crime – i.e., the offense

as commonly understood.” Descamps v. United States, 570 U.S. 254, 257 (2013). The Supreme

Court has approved two approaches to be used in conducting this comparison. The first is the

categorical approach, under which a prior conviction qualifies only if the elements of the statute

are the same as or narrower than the elements of the generic offense. See Taylor v. United

States, 495 U.S. 575 (1990). The second is known as the modified categorical approach and is

used only when a prior conviction stems from the violation of what is referred to as a “divisible

statute.” See Shepard v. United States, 544 U.S. 13 (2005). A divisible statute “sets out one or

more elements of the offense in the alternative . . . .” Descamps, 570 U.S. 254. Here, the court

employs the categorical approach.

       Nelson argues his 2000 conviction does not fall within § 2252(b)(1) because his guilty

plea was to an attempt charge and not the crime of rape itself. However, the language of

§ 2252(b)(1) states otherwise. “Whoever violates, or attempts or conspires to violate [18 U.S.C.




                                                 11
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 12 of 20. PageID #: 84



§ 2252(a)(2)] [and] if such person has a prior conviction under . . . Chapter 109A . . . or under

any laws of any State relating to aggravated sexual abuse, sexual abuse, or abusive sexual

conduct involving a minor or ward . . . such person shall be fined under this title and imprisoned

for not less than 15 years nor more than 40 years. 18 U.S.C. § 2252(b)(1). Notably, § 2241(c)

Aggravated Sexual Abuse With Children states that “whoever knowingly engages in a sexual act

with another person who has not attained the age of 12 years . . . or attempts to do so . . . shall be

fined under this title . . . .”

        Indeed, Nelson pleaded guilty to attempted rape – an attempt to engage in “sexual

conduct” with a minor who was less than thirteen years of age. O.R.C. 2907.01 defines sexual

conduct as “vaginal intercourse between a male and female; anal intercourse, fellatio, and

cunnilingus between persons regardless of sex, and, without privilege to do so, the insertion,

however slight, of any part of the body or any instrument, apparatus, or other object into the

vaginal or anal cavity of another. Penetration, however slight, is sufficient to complete vaginal

or anal intercourse.”

        By comparison, the term “sexual act” as defined in 18 U.S.C. § 2246(2)(A)-(D) reflects

the language of O.R.C. 2907.01. 18 U.S.C. § 2246(2)(A)-(D) reads: “the term ‘sexual act’

means – (A) contact between the penis and the vulva or the penis and the anus, and for purposes

of this subparagraph contact involving the penis occurs upon penetration, however slight; (B)

contact between the mouth and the penis, the mouth and the vulva, or the mouth and the anus;

(C) the penetration, however slight, of the anal or genital opening of another by a hand or finger

or by any object, with the intent to abuse, humiliate, harass, degrade, or arouse or gratify the

sexual desire of any person; or, (D) the intentional touching, not through the clothing, of the

genitalia of another person who has not attained the age of 16 years with an intent to abuse,




                                                  12
       Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 13 of 20. PageID #: 85



humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.” See United

States v. Dattillo, 442 Fed. Appx. 187, 191 (6th Cir. 2011) (Comparing the term “sexual contact”

which is nearly identical under federal law (18 U.S.C. § 2246(3)) and Ohio Law (O.R.C.

§ 2907.01(b))).

        In the instant matter, Nelson pleaded guilty to Distribution of Visual Depictions of Real

Minors Engaged in Sexually Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1).

(R. 16: PSR: PageID 48). Nelson faces 15 to 40 years imprisonment and a $250,000 fine. (Id.).

In accordance with 18 U.S.C. § 2252(b)(1) any person found guilty of certain activities relating

to material involving the sexual exploitation of minors and who has a prior conviction under the

laws of any State relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct

involving a minor or ward . . . shall be imprisoned for not less than 15 years nor more than 40

years. 18 U.S.C. § 2252(b)(1).

III.    APPLICATION OF § 3553(a) FACTORS

        A.     NATURE AND CIRCUMSTANCES OF THE OFFENSE

        The Government refers to the Statement of Facts section and the Defendant’s PSR for

description of the nature and circumstances of the offenses in the case at bar:

        B.     HISTORY AND CHARACTERISTICS OF THE DEFENDANT

        Based on his history, the Court should have serious concerns for the safety of the

community and the potential for Nelson’s likelihood for recidivism. Congress has repeatedly

recognized that recidivism rates are particularly high for sex offenders. Blaisdell, Krista, Note,

Protecting the Playgrounds of the Twenty-First Century: Analyzing Computer and Internet

Restrictions for Internet Sex Offenders, 43 Val. U.L. Rev. 1155, 1192, n. 150 (2009) (compiling

Congressional statements regarding the high risk of recidivism among child sex offenders).




                                                13
        Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 14 of 20. PageID #: 86



Courts have recognized this as well. United States v. Pugh, 515 F.3d 1179, 1201 (11th Cir.

2008) (“child sex offenders have appalling rates of recidivism and their crimes are under-

reported”); United States v. Allison, 447 F.3d 402, 405-06 (5th Cir. 2006) (Congress explicitly

recognized the high rate of recidivism in convicted sex offenders, especially child sex offenders).

         Defendant Nelson’s alleged diagnosis of depression and anxiety and his statement that he

continues to suffer from depression, anxiety, mood swings and anger issues (R. 16: PSR, PageID

56) should not result in a variance in this case. Instead, it should cause this Court grave concern

regarding Nelson’s ability to effectively tackle his mental health issues and address his sexual

attraction to children long term. Likewise, Defendant Nelson’s statements about alleged sexual

abuse as a child (R. 16: PSR, PageID 55) should bear no weight in the court’s sentencing

determination.

                 1.     Nelson’s alleged victimization

         Nelson states he was sexually abused as a child at the hands of two family members. To

the extent Nelson will argue that the abuse may have contributed to the attempted rape of his

sister or his consumption of child-pornography via the internet – research does not support his

claim. In fact, studies pertaining to this issue have found that the widespread belief that sexually

abused children are uniquely at risk to become sex offenders is not supported by prospective

empirical evidence. Widom, C. and Massey, C., “A Prospective Examination of Whether

Childhood Sexual Abuse Predicts Subsequent Sexual Offending Online Only” in JAMA Pediatr.

2015.1




1
    Attached as Exhibit C.


                                                14
     Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 15 of 20. PageID #: 87



       “The victim-offender cycle in male sexual abuse has been popularized as an explanation

of why some males sexually offend. However, there are serious limitations to this explanation . .

. “ Lambie, Ian et al., “Resiliency in the victim-offender cycle in male sexual abuse” in Sex

Abuse: A Journal of Research and Treatment 14(1) (2002) at 43. See also Glasser, M. et al.,

“Cycle of child sexual abuse: links between being a victim and becoming a perpetrator” in The

British Journal of Psychiatry 179 (2001) at 488 (noting that “the data do not provide strong

support for a cycle of sexual substantial proportion of male perpetrators”); and Briggs, F. and R.

Hawkins, “A Comparison of the Childhood Experiences of Convicted Male Child Molesters and

Men who were Sexually Abused in Childhood and Claimed to be Nonoffenders” in Child Abuse

& Neglect 20(3) (1996) at 230 (concluding that “[S]exual abuse at particular ages and frequency

of abuse do not of themselves necessarily lead to an increased likelihood of perpetuating abuse

across generations.”).

       Moreover, with respect to studies which have suggested that Aprior victimization may

have some effect in a minority of perpetrators . . . [a]nother possibility is that some sexual

perpetrators may feign sexual victimization in order to gain sympathy, preferential treatment, or

therapy.@ Glasser, M. et al., ACycle of child sexual abuse: links between being a victim and

becoming a perpetrator@ in The British Journal of Psychiatry 179 (2001) at 488. See also Hall,

R.C.W., AA Profile of Pedophilia: Characteristics of Offenders, Recidivism, Treatment

Outcomes, and Forensic Issues@ in Mayo Clinic Proceedings 82(4) (2007) at 464 (AThere is also

legitimate concern regarding the validity of many of the self-reports of pedophiles who claim to

have been abused as children themselves. These statements are often made in a legal or group

treatment setting, in which pedophiles may be trying to mitigate their sentence or gain sympathy

for their behavior.@); Haywood, Thomas et al., ACycle of Abuse and Psychopathology in Cleric




                                                 15
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 16 of 20. PageID #: 88



and Noncleric Molesters of Children and Adolescents@ in Child Abuse & Neglect 20(12) (1996)

at 1234 (AStudies into prevalence of childhood sexual abuse among sex offenders have produced

mixed results with 8% to 60% of child molesters reporting having been sexually abused as a

child. Variability in prevalence rates across studies may be due in part to differing motivations

on the part of subjects to give self-serving histories. . .@) (citations omitted); and Briggs, F. and

R. Hawkins, AA Comparison of the Childhood Experiences of Convicted Male Child Molesters

and Men who were Sexually Abused in Childhood and Claimed to be Nonoffenders@ in Child

Abuse & Neglect 20(3) (1996) at 232 (APerpetrators may lie about their actions or attempt to

excuse their behavior by pointing to their own victimization as children. . . Excuse-making may

be more prevalent in settings where such behavior may be useful, such as in the early stages of

therapy (before learning that excuse making is not acceptable) or during the trial process

(perhaps under the guidance of enthusiastic defense lawyers).@).

       Indeed, Awhen verified by polygraph . . . the percentage of offenders who experienced

sexual victimization in their own lives drops significantly.@ Hindman, Jan et al., AShedding Light

on the Histories of Sex Offenders Using Clinical Polygraphy@ in The Sexual Predator (vol. IV)

(2010) at 20-5. See also Hindman, Jan et al., APolygraph Testing Leads to Better Understanding

Adult and Juvenile Sex Offenders@ in Federal Probation 65(3) (2001) at 8.

       C.      NEED FOR THE SENTENCE IMPOSED TO REFLECT SERIOUSNESS OF
               OFFENSE, PROMOTE RESPECT FORT HE LAW, AND PROVIDE JUST
               PUNISHMENT

       In the even Nelson argues at sentencing that a sentence below the statutory minimum of

fifteen years would accomplish the goals of sentencing and would not diminish the seriousness

of his crime, the government would disagree. In Bistline, the Sixth Circuit noted a reasonable

sentence must reflect the seriousness of the offense or provide for any general or specific



                                                  16
     Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 17 of 20. PageID #: 89



deterrence. United States v. Bistline, 665 F.3d 767-68 (6th Cir. 2012). A sentence below the

statutory minimum of fifteen years would offend the seriousness of the offense and the impact on

its victims. Congress has plainly indicated “[e]very instance of viewing images of child

pornography represents a . . . repetition of their abuse.” 18 U.S.C. § 2251 (Historical and

Statutory Notes: Child Pornography Prevention of 2006, Pub. L. No. 109-248, Title V, § 501,

July 27, 2006, 120 Stat. 587, 623 (2006)). The words of Congress and many courts echo the

victims themselves. For many victims, the downloading of images is just as traumatic as the

initial act of abuse. These victims express embarrassment of being depicted in these extremely

vulnerable situations. They also express fear of being watched and subsequently recognized by

people like Nelson who fixate on videos and images of them.

       Defendant committed child exploitation offenses in the comfort and privacy of his own

home, and he alone is responsible for not seeking therapy and working to arrest his sexual

attraction to children. Therefore, the government submits that a sentence of fifteen years would

reflect the nature of the offense and the need to protect the community.

       A.      Need for Sentence to Afford Adequate Deterrence

       Congress, the Supreme Court, and the Sentencing Commission believe general deterrence

is a very important factor when considering an appropriate sentence. United States v. Irey, 612

F.3d 1160, 1206 (citing United States v. Ferber, 458 U.S. 747, 760 (1982) (The most expeditious

if not the only practical method of law enforcement may be to dry up the market for [child

pornography] by imposing severe criminal penalties on persons selling, advertising, or otherwise

promoting the product); Osborne v. Ohio, 495 U.S. 103, 109-10 (1990) (It is also surely

reasonable for the State to conclude that it will decrease the production of child pornography if it

penalizes those who possess and view the product, thereby decreasing demand); United States v.




                                                 17
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 18 of 20. PageID #: 90



Goff, 501 F.3d 250, 261 (3rd Cir. 2007) (Deterring the production of child pornography and

protecting the children who are victimized by it are factors that should have been given

significant weight at sentencing.); United States v. Barevich, 445 F.3d 956, 959 (7th Cir. 2006)

(The avenue Congress has chosen to weaken the child pornography industry is to punish those

who traffic in it. Transporting and receiving child pornography increases market demand. The

greater concern under the Guidelines is for the welfare of these exploited children.). In United

States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007) (internal citations omitted), the court

opined:

                Young children were raped in order to enable the production of the pornography
                that the defendant both downloaded and uploaded—both consumed himself and
                disseminated to others. The greater the customer demand for child pornography,
                the more that will be produced. Sentences influence behavior, or so at least
                Congress thought when in 18 U.S.C. § 3553(a) it made deterrence a statutory
                sentencing factor. The logic of deterrence suggests that the lighter the
                punishment for downloading and uploading child pornography, the greater the
                customer demand for it and so more will be produced.

        In fact, the Bistline Court reversed a district court that failed to see any importance in

general deterrence. See United States v. Bistline, 665 F.3d 758, 767 (6th Cir. 2012). The district

court stated, “[g]eneral deterrence . . . will have little [if] anything to do with this particular

case.” Id. The Sixth Circuit found “that [the district court’s] statement is inexplicable, and in any

event conflicts with our statement that ‘[g]eneral deterrence is crucial in the child pornography

context[.]’” Id. (citing United States v. Camiscione, 591 F.3d 823, 834 (6th Cir. 2010)).

        Despite the fact that Nelson and others who have an overwhelming desire for young

children may not be deterred even if the sentence for the crimes was life, it is also true that others

would certainly not be deterred if Nelson received a low sentence. These offenders do talk to

each other via the Internet and they are concerned enough about law enforcement that they




                                                   18
      Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 19 of 20. PageID #: 91



encrypt their hard drives and seek foreign websites in an effort to prevent detection. There is

much to be gained by a significant sentence—increased safety for our children.

IV.     CONCLUSION

        For these reasons and those to be articulated at the sentencing hearing, the United States

respectfully requests that the Court impose a term of imprisonment at the statutory minimum of

fifteen years.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     Acting United States Attorney



                                              By:    /s/ Carol M. Skutnik
                                                     Carol M. Skutnik (OH: 0059704)
                                                     Assistant U.S. Attorney
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113
                                                     Tel. No. (216) 622-3785
                                                     E-mail: carol.skutnik@usdoj.gov




                                                19
     Case: 5:19-cr-00409-JRA Doc #: 18 Filed: 12/11/19 20 of 20. PageID #: 92




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of December 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Carol M. Skutnik
                                                      Carol M. Skutnik
                                                      Assistant U.S. Attorney




                                                 20
